MINTON, Circuit Judge.
The plaintiff-appellant is a retail dealer in gasoline. On July 12, 1943, the Office of Price Administration commenced proceedings under Procedural Regulation No. 4 to determine whether or not a suspension order should be issued against the plaintiff. After a hearing, an order was entered suspending the plaintiff from acquiring or selling gasoline for a period of ninety days but staying operation of the suspension after the first twenty days, upon condition that the plaintiff comply with the rationing regulations.
The plaintiff appealed to the hearing administrator from the order, and on October 8, 1943, the hearing administrator increased the penalty by ordering that the portion of the sentence to be put in effect be thirty days instead of twenty days.
The plaintiff thereupon filed suit in the United States District Court for the Northern District of Illinois, Eastern Division, praying a preliminary and permanent injunction. From an order of the District Court denying the prayed for injunction, the plaintiff has appealed.
It is the contention of the plaintiff that the hearing commissioner had no authority in law to enter a suspension order. This precise question was presented to the Supreme Court in the case of L. P. Steuart & Bro., Inc., v. Bowles, Administrator, 64 S. Ct. 1097, and was decided on May 22, 1944, contrary to the plaintiff’s contention. On the authority of that case, the judgment of the District Court is
Affirmed.